—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered April 8, 1996, convicting him of murder in the second degree, attempted robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal also brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was for the suppression of his statement made to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court properly reopened the suppression hearing to allow additional evidence to be heard. The court appropriately permitted the People to adduce further evidence relative to the issue of probable cause in light of its discretionary ruling to expand the scope of the hearing to include a Dunaway hearing, thereby according the People one full opportunity to prove that the arrest of the defendant was lawful (see generally, People v Payton, 51 NY2d 169, 177).
We agree that the police had probable cause to believe that the defendant was the person referred to in the inculpatory statement of the codefendant as being a participant in another robbery-homicide (cf., People v Martin, 221 AD2d 568, 569) and that the police properly arrested the defendant in connection *514with that crime (see, CPL 140.10 [1] [b]; People v Berzups, 49 NY2d 417; People v Riggins, 161 AD2d 813, 814).
The sentence imposed upon the defendant was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Santucci, J. P., Sullivan, Florio and McGinity, JJ., concur.